Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of group I (claims 72-90) and species (tuberous sclerosis) in the reply filed on 12/2/21 is acknowledged.
Upon further consideration, claim 92 and the non-elected species are rejoined with the elected species and examined.
Claim 91 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/2/21.

Drawings
The drawings were received on 1/6/21.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 72-78, 80-83, and 85-90 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention embraces treating a genus of disease or conditions in a subject in need thereof, wherein the disease is associated with one copy of a gene is inactivated or deleted and the remaining functional copy of the gene is not adequate to produce the gene product needed for normal function (haploinsufficiency) comprising administering a composition to a subject comprising an antisense oligomer that is complementary to a region of a retained intron containing pre-mRNA (RIC pre-mRNA), wherein the oligomer increases splicing of the RIC pre-mRNA.
The claimed method embraces a large number of diverse diseases or conditions involving gene(s) with different sequences and functions (e.g., tumourigenesis, developmental or mental disorders).  The applicants provide written support for the structural limitations of the RIC pre-mRNA in claim 79 or for the disease or conditions set forth in claim 84 (also see Figure 1).

In addition, the prior art of record discloses that there is a variation amongst species of RIC pre-mRNA having the same disorder.  Alternatively splicing is classified into several types of binary events: cassette exons, mutually exclusive exons, alternative 5’ splice sites, alternative 3’ splice sites, intron retention (IR), alternative 3’ terminal exons, and alternative 5’ exons.  Many alternative splicing events involve combinations of these events.  See Jacob et al. Hum Genet (2017) 136: 1043-1057, of record. “The fate of an mRNA with one or more IR events depends upon a number of factors including the location of the IR even within the transcript.”
The specification provides examples of screening several different genes (e.g., PRPF31, RBI, HBB, ADAMTS13, TSC1, IMPDH1, PKDI and IKBKAP, see Table 1) for intron-retention events haploinsufficiency disorder.  Applicant discloses that there is a very high concordance across the three cells lines indicating that the intron-retention 
The state of the art discloses that, "No clustering of mutations have been described and only a few mutations have been found to occur in more than one family’ (Reynolds et al. J. Am. Soc. Nephrol. 10: 2342-435, 1999, page 2343, of record). Nishida et al. (Journal of Human Genetics, 2015, 60, 327-333, of record) disclose that intron retention is a tissue-specific event whose level varies among tissues. 
Melhuish et al. (BMC Molecular Biology 2006:7, 1-10, of record) teaches, "Thus the second coding exon of mTgif2 appears to contain a small intron, which is retained in at least half the mRNAs (Melhuish, page 6).” "In contrast, in the human mRNA, this intron is always retained, or removed at an extremely low frequency, below our level of detection (page 6).”  There appears to a substantial variation within the claimed genus of species (murine, primate, mammal, human, animal) based on the gene and tissue. 
Fletcher et al. disclose that splice site mutations need to be evaluated for oligomer interventions on a case-by-case basis (Molecular Genetics & Genomic Medicine, 1: 162-173, 2013, cited on an IDS).  Each gene studied in the instant disclosure has a different structure (nucleotide sequence encoding a different protein) and function.  Even with the number of examples in the instant disclosure, the genus is so large that the examples cannot be considered to be a representative example for the claimed genus of genes. "For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.” See Carnegie Mellon University v. Hoffman-La Roche Inc., Nos. 07-1266, 1267 (Fed. Cir. 2008).

Other than generic contemplation of the method and making oligomers to several different RIC pre-mRNAs, the specification fails to provide written support for a genus of oligomers that treat a subject having cells having RIC pre-mRNA.  A method for screening does not provide written support for a genus of RIC pre-mRNA or antisense 
In view of the foregoing, it is clear that the instant specification fails to convey that the inventors had possession of the genus of disease and conditions claimed in claims 72-78. 80-83, and 85-90 as of the effective filing date sought in the instant case. 

Claims 72-78, 80-83, and 85-90 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for claims 79 and 84, does not reasonably provide enablement for making and using a genus of antisense oligomers to treat a haploinsufficiently disease or condition resulting from RIC pre-mRNA.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The broadest reasonable interpretation of the claimed invention embraces treating a genus of disease or conditions in a subject in need thereof, wherein the 
At the time of the effective filing date, antisense oligomers could be used to treat a disease or condition in a subject in need thereof.  The prior art contemplates method of using oligomers to treat several types of diseases associated with RIC pre-mRNA.  For example, see Vorechovsky et al. (US 20160017322, cited on an IDS).  The understanding of human haploinsufficient genes remains limited.  One haploinsufficient gene in one genomic or environmental context but not in another.
The applicants make oligomers to several genes associated with RIC pre-mRNA and involved in a disease or condition.  Figures 1 and 2 show the target region of these pre-mRNAs.  Applicant contemplate a method of screening for oligomers that would increase an amount of mRNA encoding a target protein or target functional RNA by inducing splicing of a RIC pre-mRNA.  
Other than contemplating the claimed method, the instant disclosure does not appear to provide any working examples of the claimed invention.  While it is acknowledged that the lack of working example is not required to enable the claimed method (see MPEP 2164.02), the full scope of the claimed invention is not considered enabled.  The full scope of the claimed invention is not considered enabled because there are a large number of diseases or conditions with haploinsufficiency and RIC pre-mRNA.  The teaching of several diseases does not correlated to a genus of these .   



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 72-78, 80-88, 90 and 92 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vorechovsky et al. (US 20160017322, cited on an IDS). 
‘322 discloses the method having the same method steps and product recited in instant claims 72-78, 80-87, and 92 (pages 2-4, 13-21, and 121-122).  ‘322 further discloses the limitation in claim 88 (page 18).  Tuberous sclerosis and sickle cell disease both recited in claim 84 (haploinsufficient disease having a RIC pre-mRNA) are some of the diseases that can be treated using the method (pages 20-21).  






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 89 is rejected under 35 U.S.C. 103 as being unpatentable over Vorechovsky et al. (US 20160017322) taken with Orum et al. (US 20090264353), both cited on an IDS. 
The rejection of claims 72 and 88 as being taught by ‘322 are incorporated herein.
‘322 discloses using a viral vector to deliver the antisense oligomer to the subject , but does not specifically teach using an adenoviral vector in the method.
However, at the time of the effective filing date, ‘353 teach oligomers to regulate splicing of a gene to treat a disease.  The oligomer can be delivered using a viral vector, including an adenoviral vector (pages 17-21 and 113-115).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of ‘322 taken with ‘353 to use an adenoviral vector, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching as a simple substation with a reasonable expectation of success since adenoviral vector have been successfully used in the prior art to deliver a nucleic acid to a subject.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 72-90 and 92 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-43 of U.S. Patent No. 9,976,143 (cited on an IDS).  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims are directed to treating a human subject having a recessive disorder, wherein the cells of the subject have retained-intron-containing pre-mRNA (RIC pre- mRNA) and the subject is treated by reducing the accumulation of RIC pre-mRNA in the nucleic of the cells or degradation of the RIC pre-mRNA is reduced by an antisense oligomer. 
Claims 72-90 and 92 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,696,969 (cited on an IDS).  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims are directed to treating a human subject having a recessive disorder, wherein the cells of the subject have retained-intron-containing pre-mRNA (RIC pre- mRNA) and the subject is treated by reducing the . 
Claims 72-83, 85-90 and 92 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 11,083,745.  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims are directed to treating a human subject having a recessive disorder, wherein the cells of the subject have retained-intron-containing pre-mRNA (RIC pre- mRNA) and the subject is treated by reducing the accumulation of RIC pre-mRNA in the nucleic of the cells or degradation of the RIC pre-mRNA is reduced by an antisense oligomer. 
Claims 72-90 and 92 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,096,956.  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims are directed to treating a human subject having tuberous sclerosis, wherein the cells of the subject have retained-intron-containing pre-mRNA (RIC pre- mRNA) and the subject is treated by reducing the accumulation of RIC pre-mRNA in the nucleic of the cells or degradation of the RIC pre-mRNA is reduced by an antisense oligomer. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	

	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635